Hubbell, J.,
dissenting. There is but one question in this case: Whether the contract shed upon is within the statute of frauds ?
Yates sues Martin for damages for the breach of a verbal agreement. The general demurrer admits the agreement as set forth in the declaration. That agreement was, that Martin, in case Yates would pay him ten-dollars, would sign and deliver to him a written instrument of which the following is a copy : ■ •
“ For and in consideration of ten dollars to me in hand paid, I hereby agree to accept $5,000, above cost, of all the real estate owned by me in Milwaukee,-and the furniture in my house, one-half' down and the other half in one year, secured *178by mortgage on tbe premises. This offer to stand open for twenty-four hours. Friday evening, 7 p. m., December 11, 1846.”
Tbe sole point is, whether • this instrument, had it been executed and delivered, would have given Yates “any interest” in Martin's “lands?” The statute of frauds of this state declares every contract for the sale of any interest in lands void, unless it is in writing ; and the better opinion seems to be, that a contract for a contract is within the statute, provided the second contract conveys any interest in land. And this interest is admitted to be the same, whether it is present or future, legal or equitable, direct or contingent.
If, therefore, the writing to which Yates became entitled under his verbal agreement, conferred per se any such interest, the verbal agreement was void, and this action cannot be sustained. If, on. the contrary, that writing by itself, as it would pass from the hands of Martin to Yates, conveyed pro-prio vigore no such interest, then this action is well brought.
What then would that writing convey ? It was a written offer by Martin to sell his real and personal estate for a fixed price. It was no better and no worse for having been purchased by ten dollars paid by Yates, except that such payment would enable Yates to enforce it, should he elect to do it, and should Martin refuse. But was it an instrument which any holder could enforce as it stood ? Certainly not. Without a tender of money or a written acceptance on the part of the holder, Martin would not be bound to fulfill it. It gave no present claim on Martin's land, because something must be done by the holder to entitle him to enforce it. It gave no future claim, because there was no future event then certain to happen which would make it available. As it came from Martin, pursuant to the verbal agreement, it was as unavailable in equity as at law. It conveyed no interest, present or future, equitable or legal, positive or contingent. It was a naked offer to sell at a fixed price. Yates might or *179might not accept it. Until he did accept, Martin could no more enforce it than a blank paper. It was no contract until some further act was done by Yates, and that act Yates was not bound to do. Martin had no interest in it which he could enforce in law or equity, and Yates had but the option of doing some future act by which he would acquire such an interest. It was naked paper in the hands of Yates, blank paper to both him and Martin until something was done, and that something Martin could not compel, and Yates was at liberty to refuse. It was in no sense, therefore, the conveyance of any interest or a contract for any interest: it gave to Yates the naked possibility by some future act on his part, which he might perform or decline, to acquire an equitable interest in Martin’s estate. This was its whole scope and meaning, its entire purport and effect. If it can be said that Yates acquired an interest in Martin’s property by such an instrument, then every man has an interest in his neighbor’s land when he knows its market price and has the money to buy, because he has a possibility by a single act of his own to get the property at a given price. Every man who advertises his farm for sale in a public newspaper, stating the terms, gives to all the world a similar interest in his land, because, by complying with the terms, they will get a title, or by accepting the terms they will get a right to the title. The upshot of the matter, as I understand it is, Yates wanted to get Martin’s terms of sale ; Martin agreed to give them in writing for ten dollars. Yates tendered the money and Martin refused to fulfill. Had the agreement been to publish the terms in a newspaper, in consideration of ten dollars, it would have been the same. The terms, when published, would have given all the world the right to comply, and the consideration paid by Yates would have been sufficient to bind Martin. We are not to inquire into men’s motives in malting agreements or paying their money. Yates may have wanted this writing for one purpose, Martin may have sup*180posed it for another ; no fraud is alleged, and the consideration is sufficient to bind the bargain. Yates may not have wished to comply with it. He may have wished to use it in some other transaction. It is enough for us to know that he wanted it, and had some trouble, expense and loss in preparing on his part to fulfill the verbal agreement — the agreement for the writing. Martin made the agreement, as appears by the declaration, and broke it, and damages are alleged as the consequence of the breach. The demurrer admits the aver-ments of the declaration ; it seems to me there is no escape for Martin under this demurrer. What defense he may have on the trial; what value Yates can fix upon the writing; what amount of damages, more or less, he may be able to prove he sustained by reason of not obtaining the writing, is for another tribunal. This court cannot say there was no damage, much less that there was no breach; and, as to the contract, I think that it was legal and might be enforced, not being within the statute of frauds by any possible correct construction.
To determine this case there is no occasion to go back to the books or to the courts. It all depends upon the paper writing which was the object of the verbal agreement. We all can see what that would have been good for. Any well informed business man can tell what could be done with it, as well as the most learned judge. If Martin could not sue on it or enfoxce it; if Yates had the right to accept it or let it alone; if no possible future event could make it available to either party unless Yates exercised a volition upon it and did some act to make it binding, then it is as certain as any mathematical proposition that, as it came from Martin, as it agreed for in the verbal contract, as it should have been delivered to Yates, it conveyed no interest in land, present or future, equitable or legal, direct or contingent.
These are my views of the case ; and I think the judgment of the court below ought to be reversed ; but my brethren differ from me, and the judgment must remain.